[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFFS' MOTION TO AMEND COMPLAINT AS IT PERTAINS TO DEFENDANT MICHAEL BERNSTEIN
The plaintiffs in the original complaint dated September 8, 1988 allege that defendant Bernstein was negligent in his medical treatment of plaintiff Carol Zesk. In the amended complaint plaintiffs further allege that the unauthorized performance of the procedure upon Carol Zesk constituted an assault and battery.
The court finds that the motion to amend the complaint ought to be denied for two reasons:
1.) The amended complaint alleges a new cause of action CT Page 2263 which is barred by the statute of limitations. General Statutes Section 52-584; Keenan v. Yale-New Haven Hospital,167 Conn. 284.
2.) The amended complaint does not allege wantoness, recklessness, or maliciousness on the part of the defendant. The action is therefore barred by General Statutes sec. 4-165.
Accordingly, the motion to amend the complaint is denied.
FRANCES ALLEN SENIOR JUDGE